Per Curiam:
The order appealed from should be reversed in so far as it denies the motion to make Henry M. Susswein, as administrator, etc., a party defendant, and affirmed in so far as it denies the motion to make Oscar Herrmann a party defendant, and to the extent stated the motion is granted, with ten dollars costs and disbursements of this appeal to the appellant against the administrator. Present—Clarke, P. J., McLaughlin, Laughlin, Scott and Page, JJ. Order reversed as to Henry Susswein, as administrator, etc., and affirmed as to Oscar Herrmann, and motion granted to the extent stated in opinion, with ten dollars costs and disbursements to the appellant against the administrator. Order to be settled on notice.